DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2021, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al., U.S. Pub No: US 20160180726 A1 (Hereinafter “Ahuja”) in view of Beamon et al., U.S. Pub No: US 20140297571 A1 (Hereinafter “Beamon”).

Regarding claim 1, Ahuja discloses An analytics system comprising:
a display on which a plurality of images are shown (see paragraph [0018], wherein an output can be selected for presentation (e.g., displayed to the user). To illustrate, the output can include the first question, the first answer, the first confidence score, a group of questions …); and
an analytics application communicably coupled to the display (see paragraph [0045], wherein analytics can be generated), wherein the analytics application:
receives a question from a user using the display, wherein the question is selected from among a network of questions (see paragraph [0016], wherein a particular user starts to type a question into an input text field of a user interface, the particular user can be presented with a type-ahead of possible questions. A more complete question may reduce system load (e.g., fewer follow-up questions …);
receives assumptions and hypotheses from the user using the display (see paragraph [0046], user feedback);
generates, by a query module, a plurality of queries using a natural language module, wherein the natural language module incorporates natural language into the plurality of queries, wherein the plurality of queries are based on the question, the assumptions, and the hypotheses (see paragraph [0028, 0030], wherein The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question);
sends the plurality of queries to a plurality of data sources (see paragraph [0028, 0030], wherein The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve ;
receives data from the plurality of data sources in response to the plurality of queries (see paragraph [0028, 0030, 0045-0046], wherein The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question);
evaluates the data to generate evaluated data (see paragraph [0028, 0030, 0045-0046], wherein visualization processor 332 can render visualization of the retrieved data);
presents, to the user using a triage module on the display, the evaluated data  (see paragraph [0028, 0030, 0045-0046], wherein visualization processor 332 can render visualization of the retrieved data);
receives, from the user by the triage module on the display, a first selection of at least one data item of the evaluated data (see paragraph [0028, 0030, 0045-0046], users may be engaged in dialog with the QA system 312 to evaluate the relevance of received answers. Answer generator 328 may produce a list of answers corresponding to a question submitted by a user. The user may rank each answer according to its relevance to the question);
converts, by the triage module, the at least one data item into evidence (see paragraph [0028, 0030, 0045-0046, 0049]);
receives a second selection of the evidence applied to a hypothesis among the hypotheses (see paragraph [0028, 0030, 0045-0046], users may be engaged in dialog with the QA system 312 to evaluate the relevance of received answers. Answer generator 328 may produce a list of answers corresponding to a question submitted by a user. The user may rank each answer according to its relevance to the question);
evaluates, by an assessment module, the hypothesis against the question (see paragraph [0028, 0030, 0045-0046, 0049], users may be engaged in dialog with the QA system 312 to evaluate the relevance of received answers. Answer generator 328 may produce a list of answers corresponding to a question submitted by a user. The user may rank each answer according to its relevance to the question. Confidence scores such as the first confidence score may be based on analytics that analyze evidence from a variety of dimensions);
presents, by the assessment module on the display, an assessment of the hypothesis against the question based on an analysis by a hypotheses manager (see paragraph [0028, 0030, 0045-0046], wherein visualization processor 332 can render visualization of the retrieved data).
Ahuja fails to explicitly disclose receives, from the user on the display, confirmation that the hypothesis answers the question.
Beamon discloses receives, from the user on the display, confirmation that the hypothesis answers the question (see paragraph [0071], The QA system 100 then presents 420 the set of questions 210, the candidate question 216, and the answers 218 for the set of questions 210 and the candidate question 216 to the content creator for user verification of accuracy).

 
Regarding claim 2, the combination of Ahuja and Beamon further disclose wherein the analytics application further:
generates, using a reporting module, at least one report explaining the answer, wherein the at least one report comprises the evidence supporting the hypothesis and the hypothesis used to answer the question (Ahuja, see paragraph [0056], wherein an output can be selected for presentation (e.g., displayed to the user). The output may be textual, audio, or visual (e.g., still image, video) and can include frequency/user information. User interface rendering can show the user a variety of information to set user-expectations regarding the output. An entry-expectation feature 546 (e.g., type-ahead feature) may be used to present to the user the output. As such, a suggestion may be made to the user for the user to select a particular output (e.g., particular question) that the QA system has a quality answer to (e.g., based on answer-evaluation value, confidence score, user-rating)).

Regarding claim 3, the combination of Ahuja and Beamon further disclose wherein the network of questions is created and arranged by the user (Ahuja, see .

Regarding claim 4, the combination of Ahuja and Beamon further disclose wherein the hypothesis used to answer the question is used by the user to help answer another question in the network of questions (Beamon, see paragraph [0032, 0073]. And Ahuja paragraph [0063, 0072]).

Regarding claim 5, the combination of Ahuja and Beamon further disclose wherein the analytics application further:
presents, on the display, an overview of a status for answering the plurality of questions (Ahuja, see paragraph [0016], wherein the output can include various possible aspects as described at block 561. The output may include the first question (e.g., "number of Washington's in the USA"). The output may include the first answer (e.g., "thirty counties and one parish plus cities and parks"). The output may include the first confidence score (e.g., "34 out of 100"). The output may include another question (e.g., "did you mean the number of U.S. cities having Washington in the city name?") such as a variant of the question (e.g., "number of people named Washington in the USA). The output may include a specific answer (e.g., "four Fort Washington's exist in the USA"). The output may include a specific confidence score (e.g., "D-grade"). The output may include a specific past-user rating (e.g., "3 out of 10"). The output may .

Regarding claim 6, the combination of Ahuja and Beamon further disclose wherein the query module evaluates contents of the query and selects the data sources from a pool of data sources based on the contents (Ahuja, see paragraph [0016], wherein the output of question analyzer 314 can be used by QA system 312 to perform a search of one or more data sources 324 to retrieve information to answer a question posed by a user).

Regarding claim 7, the combination of Ahuja and Beamon further disclose wherein the query module evaluates contents of the query and selects the data sources from a pool of data sources based on the contents (Ahuja, see paragraph [0016], wherein the output of question analyzer 314 can be used by QA system 312 to perform a search of one or more data sources 324 to retrieve information to answer a question posed by a user).

 wherein the query module evaluates the data sources submitting data and notifies the user on the display whether particular data items are from reliable data sources (Ahuja, see paragraph [0016], wherein the output can include various possible aspects as described at block 561. The output may include the first question (e.g., "number of Washington's in the USA"). The output may include the first answer (e.g., "thirty counties and one parish plus cities and parks"). The output may include the first confidence score (e.g., "34 out of 100"). The output may include another question (e.g., "did you mean the number of U.S. cities having Washington in the city name?") such as a variant of the question (e.g., "number of people named Washington in the USA). The output may include a specific answer (e.g., "four Fort Washington's exist in the USA"). The output may include a specific confidence score (e.g., "D-grade"). The output may include a specific past-user rating (e.g., "3 out of 10"). The output may include an answer-evaluation value (e.g., "4 out of 100). The output may include a past-user identifier (e.g., "Internet Protocol Address x.xyz.yz.zzz, located in Washington, Iowa"). Combinations of such output examples may be utilized in delivering the selected output along with other features. In embodiments, the output selects questions to present the user based on answer evaluation values of the set of questions (e.g., chooses the better questions for presentation from a plurality of thematically related questions). The method 500 concludes at block 599).

Regarding claim 9, the combination of Ahuja and Beamon further disclose wherein the triage module allows the user, using the display, to manipulate the evaluated data to assist the user in selecting the at least one data item (Beamon, see paragraph [0108]).

Regarding claim 10, the combination of Ahuja and Beamon further disclose wherein the triage module evaluates the data, in part, by determining an age of the data (Beamon, see paragraph [0108], wherein The answer-evaluation value can include various measurement/calculation methodologies for performance, accuracy, precision, efficiency, timeliness, cost, or relational factors).

Regarding claim 11, the combination of Ahuja and Beamon further disclose wherein the triage module presents the evaluated data by pairing the evaluated data with at least one selected from a group consisting of the assumptions and the hypotheses (Beamon, see paragraph [0082-0083],).

Regarding claim 12, the combination of Ahuja and Beamon further disclose wherein the query is among a plurality of queries (Beamon, see paragraph [0027], wherein), wherein the evaluated data is among a plurality of evaluated data (Beamon, see paragraph [0031]), and wherein the evidence is among a plurality of evidence used to arrive at the answer to the question (Beamon, see paragraph [0029]).

 wherein the analytics application and its components perform in real time (Ahuja, see paragraph [0051]).

Regarding claim 14, the combination of Ahuja and Beamon further disclose wherein the analytics application evaluates the data using a relevance module to determine a relevance of the data relative to the query (Ahuja, see paragraph [0030], wherein The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question).


Claim 15 is rejected under the same rationale as claim 1.

Regarding claim 16, the combination of Ahuja and Beamon further disclose wherein at least one data source of the plurality of data sources is secure, wherein the query sent by the query module to the at least one data source comprises credentials to access the at least one data source (Beamon, see paragraph [27], wherein for example the higher the confidante score of the source means the more scoured source. See also, Ahuja, paragraph [0028, 0030], wherein The search component 206 can formulate queries from the output of the question analysis .

Regarding claim 17, the combination of Ahuja and Beamon further disclose wherein at least one user is among a plurality of users working on the question simultaneously (Ahuja, see paragraph [0016, 0022]).

Claim 18 is rejected under the same rationale as claims 1 and/or 15.

Regarding claim 19, the combination of Ahuja and Beamon further disclose wherein at least one other question of the plurality of questions is generated by an analytics engine (Beamon, see paragraph [0069]).

Regarding claim 20, the combination of Ahuja and Beamon further disclose wherein the analytics engine further generates at least some of the hypotheses (Beamon, see paragraph [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165